   Case 2:19-cv-09461-JFW-AFM Document 40 Filed 11/23/20 Page 1 of 1 Page ID #:232
                                                                                                       JS-6


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 19-9461-JFW(AFMx)                                       Date: November 23, 2020

Title:        Robert Perchlak -v- Liddle and Liddle

PRESENT:
              HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Daisy Rojas                                   None Present
              Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                  None

PROCEEDINGS (IN CHAMBERS):               ORDER DISMISSING ACTION WITHOUT PREJUDICE
                                         FOR FAILURE TO COMPLY WITH COURT ORDER

       Pursuant to the Court’s Scheduling and Case Management Order filed on February 20,
2020, the parties were ordered to file a Pre-Trial Conference Order; Motions in Limine;
Memorandum of Contentions of Fact and Law; Pre-Trial Exhibit Stipulation; Summary of Witness
Testimony and Time Estimates; Status Report re: Settlement; Agreed Upon Set of Jury
Instructions and Verdict Forms; and Joint Statement re: Disputed Instructions, Verdicts, etc. (“Pre-
Trial Documents”) by November 20, 2020. Plaintiff Robert Perchlak (“Plaintiff”) has violated the
Court’s Order by failing to file any of the required Pre-Trial Documents.

      As a result of Plaintiff’s violation of the Court’s Order, this action is DISMISSED without
prejudice. See Federal Rule of Civil Procedure 41(b); see also Yourish v. California Amplifier,
191 F.3d 983, 986-988 (9th Cir. 1999); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992).
The Pretrial Conference scheduled for December 4, 2020 and the trial scheduled for December
22, 2020 are hereby VACATED.


         IT IS SO ORDERED.




                                            Page 1 of 1                        Initials of Deputy Clerk dr
